DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or render obvious a beverage system apparatus particularly including a thermally-insulated container having at least a portion of thermally-insulated material graded at a downward angle, higher at a first side component of the thermally-insulated container and lower at a second side, such that the thermally-insulated container is configured to hold a beverage vessel on a downward slope. It is noted that both US 8,348,097 and US 4,706,847 disclose beverage vessels on a downward slope. However, both US 8,348,097 and US 4,706,847 fail to teach or render obvious a thermally-insulated container having at least a portion of thermally-insulated material graded at a downward angle, higher at a first side component of the thermally-insulated container and lower at a second side, such that the thermally-insulated container is configured to hold a beverage vessel on a downward slope.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishino US 8,348,097 and Sankey US 4,706,847 both disclose beverage vessels including stopper components and being disposed on a downward slope (see Nishino fig. 23, and Sankey fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R. N./
Examiner, Art Unit 3754





/Vishal Pancholi/Primary Examiner, Art Unit 3754